Citation Nr: 1548848	
Decision Date: 11/19/15    Archive Date: 11/25/15

DOCKET NO.  12-32 278	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for degenerative disc disease of the lumbar spine.

2.  Entitlement to service connection for arteriosclerotic heart disease.

3.  Entitlement to a total disability rating based on individual unemployability due to service connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

J. Dworkin, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from March 1951 to March 1953.

The matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA) in Muskogee, Oklahoma.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

REMAND

A VA examination is necessary prior to final adjudication of a claim when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, or establishing certain diseases manifesting during an applicable presumptive period for which the veteran qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence on file for VA to make a decision on the claim.  38 U.S.C.A. § 5103A(d)(2) (2015); 38 C.F.R. § 3.159(c)(4)(i) (2015); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The requirement that the evidence of record indicates that the claimed disability or symptoms may be associated with the established event, is a low threshold.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

For the claims for service connection for degenerative disc disease of the lumbar spine and arteriosclerotic heart disease, the Board notes that the Veteran has not been provided VA examinations concerning those claimed conditions.  There is evidence of a current disability concerning all of those claimed disabilities, as shown in recent VA treatment records, that indicate the Veteran underwent and coronary artery bypass graft in 1997 and had lumbar spine surgery in July 2001.  

The Board notes that it appears that the Veteran's service treatment records were destroyed in a fire at the National Personnel Records Center (NPRC). The Board is aware that in cases such as this, where the Veteran's service records are lost or destroyed, there is a heightened obligation on the part of VA to explain findings and conclusions and to consider carefully whether reasonable doubt exists to resolve in favor of the Veteran.  Cuevas v. Principi, 3 Vet. App. 542 (1992); O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  Because those records, if they existed, remain absent from the file, the Board's analysis has been undertaken with the heightened obligation in mind.  The case law  does not lower the legal standard for proving a claim for service connection, but rather increases the Board's obligation to evaluate and discuss in a decision all evidence that may be favorable to the claimant.  Russo v. Brown, 9 Vet. App. 46 (1996).

In any event, the Board finds that the Veteran has provided testimony consistent with his duties in the artillery and being stationed in Germany regarding in service incidents.  Specifically, he has asserted that his lumbar spine disability is a result of lifting heaving items during his two years of active service.  He also asserts that his heart condition is a result of time spent in Germany during the cold war, sitting in a fox hole on alert against the Russians.  The Veteran has also provided statements that the conditions are related to service.  Therefore, the Board finds that an examination is needed to determine if there is a relationship between the claimed degenerative disc disease of the lumbar spine and arteriosclerotic heart disease, and service is warranted.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The TDIU claim is inextricably intertwined with the pending claims of entitlement to service connection for degenerative disc disease of the lumbar spine and arteriosclerotic heart disease.  Accordingly, consideration of the Veteran's TDIU claim must be deferred pending the resolution of that pending service connection claim.  Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Schedule the Veteran for a VA examination with a medical doctor to determine the nature and etiology of degenerative disc disease of the lumbar spine.  The examiner must review the claims file and must note that review in the report.  A complete history of symptoms should be elicited from the Veteran.  Any tests and studies deemed necessary should be conducted and all findings should be reported in detail.  The examiner should include a complete rationale for any opinions expressed.  

The examiner should express an opinion as to whether it is at least as likely as not (50 percent probability or more) that degenerative disc disease of the lumbar spine had its onset in service, was aggravated by service, or is otherwise related to any incident of service, to include lifting of heavy equipment during his two years of active duty.  The examiner must consider any statement from the Veteran regarding the onset and continuity of symptomatology.  Dalton v. Nicholson, 21 Vet. App. 23   (2007).

2.  Schedule the Veteran for a VA examination with a medical doctor to determine the nature and etiology of arteriosclerotic heart disease.  The examiner must review the claims file and must note that review in the report.  A complete history of symptoms should be elicited from the Veteran.  Any tests and studies deemed necessary should be conducted and all findings should be reported in detail.  The examiner should include a complete rationale for any opinions expressed.  

The examiner should express an opinion as to whether it is at least as likely as not (50 percent probability or more) that arteriosclerotic heart disease had its onset in service, was aggravated by service, or is otherwise related to any incident of service, to include lifting of heavy equipment during his two years of active duty.  The examiner must consider any statement from the Veteran regarding the onset and continuity of symptomatology.  Dalton v. Nicholson, 21 Vet. App. 23   (2007).

3.  Then, readjudicate the claims.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response. Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


________________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




